Citation Nr: 1453780	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with neural foraminal and central canal stenosis and spondylolisthesis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel
INTRODUCTION

The Veteran had active service from March 1976 to July 1976 and from February 1977 to September 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011, rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a videoconference hearing in January 2013 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In October 2013, the Board remanded this claim for additional development.  All requested actions have been completed.  


FINDING OF FACT

The Veteran's lower back disability is manifested, at its worst, by forward flexion of the thoracolumbar spine to 35 degrees, when considering pain on motion.  There is also no evidence of ankylosis or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 20 percent for a lower back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5242 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA through a letters sent in May 2011.  This letter advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Also included was the information and evidence necessary to establish a disability rating and an effective date.  

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  Further, in obtaining the Veteran's SSA records, the Board is also satisfied that there has been compliance with its October 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the Veteran was afforded VA examinations in June 2011 and July 2013 in conjunction with the claim on appeal.  The Board finds that the examinations are adequate in order to evaluate the Veteran's claim as they include an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that it can proceed to adjudicate the claims based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

Analysis 

The Board has reviewed all the evidence in the appellant's claims file and electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's low back disability is rated as 20 percent pursuant to DC 5242, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2014).

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

VA treatment records through June 2012 primarily show his continuous complaints of pain associated with his low back disability.  However, a July 2010 VA treatment record notes the Veteran's report of pain in the middle of the lumbar spine, radiating down to his lower extremities.  The Veteran stated there was loss of range of motion and numbness, with perceived weakness, but no loss of muscle mass.  Range of motion testing revealed forward flexion to 45 degrees; extension to 20 degrees; right and left lateral flexion to 30 degrees; and, right and left lateral rotation decreased by pain.  The examiner noted painful motion through the arc and rapid fatigue with exertion and lack of endurance.  Motor examination was normal, with a diminished vibratory touch during the sensory examination.  No other neurological impairments were noted.  

The Veteran was initially examined by VA in June 2011 in connection with his claim for an increased rating.  The Veteran complained of constant pain in his lower back, with flare-ups.  He also reported stiffness, fatigue, spasms, numbness, and weakness, but denied experiencing any paresthesia.  He also denied any erectile dysfunction, or bowel and bladder problems.  The examiner noted there is no evidence of incapacitating episodes in the past 12 months, but the Veteran stated he was unable to work due to his back disorder.  The examiner also noted the Veteran required the use of a cane.  

Upon physical examination, the examiner recorded flexion to 55 degrees; extension to 15 degrees; right and left lateral flexion to 10 degrees; and, right and left lateral rotation to 15 degrees.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use, and there was no evidence of radiating pain on movement.  Muscle spasms were present, however, which produced an abnormal gait.  There also was tenderness, but no guarding of movement or weakness.  Muscle tone was normal.  Straight leg raising was negative, bilaterally, and Lasegue's sign was negative.  There was no evidence of atrophy in the limbs.  The examiner also determined there was no ankylosis or evidence of intervertebral disc syndrome (IVDS).  

The Veteran was most recently examined in July 2013 in connection with his claim.  At that time, he again reported constant pain but did not report flare-ups.  He also stated the pain radiates down his legs to his feet, and that he requires the use of a cane to ambulate.  

Upon physical examination, the examiner noted flexion to 45 degrees, with pain at 35 degrees; extension to 20 degrees, with pain at 15 degrees; right lateral flexion to 15 degrees, with pain at 10 degrees; left lateral flexion to 10 degrees, with pain at the end point; right lateral rotation to 15 degrees, with pain at 10 degrees; and, left lateral rotation to 20 degrees, with pain at 15 degrees.  The examiner noted the Veteran was able to perform repetitive testing but with additional limitations of less movement, fatigability, pain, and disturbance of locomotion.  Lumbosacral tenderness was noted, but no evidence of muscle spasms, guarding, or muscle atrophy.  Further, deep tendon reflexes and sensory examinations were normal.  The examiner determined that the Veteran was positive for bilateral straight leg raising and diagnosed mild radiculopathy in the right and left lower extremities.  However, there was no evidence of IVDS or any other neurological impairments, including bowel or bladder impairments.  Finally, the VA examiner noted the Veteran's back disability impacts his ability to work since he is not able to perform any physical work greater than a sedentary capacity, with no lifting greater than 10 pounds, no push/pull greater than 20 pounds, and no walking greater than 1/2 mile.  If he is working seated, the examiner indicated the Veteran should have stretch breaks every 2 hours.

Based on the above findings, the Board finds that the most probative evidence of record does not support a finding that the Veteran is entitled to the next higher 40 percent rating for his service-connected low back disability at any point during this appeal, which requires flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  In this regard, the Veteran's forward flexion of the thoracolumbar spine was noted to be to 45 degrees in July 2010; 55 degrees in June 2010; and, 45 degrees with pain beginning at 35 degrees, in July 2013.  Therefore, at the most, the Veteran's flexion was limited to 35 degrees.  In addition, there is simply no evidence of ankylosis.  

For the entire period on appeal, the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2014) and 4.45 (2014).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during his two VA examinations and VA treatment records, as described in detail above.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592 (1991).  Pursuant to 38 C.F.R. § 4.59 (2014), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Despite the Veteran's complaints of pain, his flexion, was noted to be in the 45 to 55 degrees range.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id; see 38 C.F.R. § 4.40.  

Here, throughout the course of the entire appeal, the numerous VA compensation examinations did reveal additional functional impairment, including additional limitation of motion, on account of his pain, but this is already contemplated by the range of motion measurements set forth in the reports.  Thus, the Board finds that a higher rating is not warranted based on limitation of motion even with consideration of painful motion and other factors.  See Hart, supra.

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  Here, however, the Veteran has not reported and the evidence does not reflect that he suffered from any incapacitating episodes.  Therefore, an increased rating is not warranted under Diagnostic Code 5243.

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  In this respect, the Board notes that in a September 2013 rating decision, the RO already adjudicated the Veteran's entitlement to separate disability ratings for associated right and left lower extremity radiculopathy.  In Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc) the Court recognized that VA has broad discretion to dismember a claim and adjudicate the pieces in jurisdictionally separate proceedings.  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("Bifurcation of a claim generally is within VA's discretion.").  Here, as in Tyrues, in the September 2013 rating decision, the RO assigned initial disability ratings of 10 percent for radiculopathy in each lower extremity.  The Veteran has not indicated his intent to pursue higher ratings for his right and left lower extremities.  Therefore, the Board need not consider whether the Veteran is entitled to higher ratings.  (Notably, the effect of separately awarding service connection for the radiculopathy of each lower extremity was to increase the overall rating for the Veteran's disability from 20 percent, when the claim was initiated, to 40 percent.)

In addition, the Board notes that the Veteran has specifically denied any other neurological symptoms, including weakness or loss of bowel or bladder control.  

Finally, and although not bound by determinations of other agencies, the Board has considered the Social Security Administration (SSA) records.  The Board notes that the SSA disability determination was based in part on a back disability.  The SSA records do not contain any additional findings that support the Veteran's claim for a higher rating.  In fact, the current rating assigned for the Veteran's lower back disability contemplates the degree of impairment in earning capacity.  38 C.F.R. § 4.1 (2014).   

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his low back disability.  He has provided lay evidence through written and oral statements with respect to the presence of pain due to his back disability and the severity of such during his VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria assigned for the back sufficiently contemplates the Veteran's disability.  The Veteran's disability is characterized by manifestations that are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects with respect to his disability that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of the relevant symptomatology associated with this disability is consistent with the degree of disability addressed by the evaluation.  Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when all of his service connected disabilities, including radiculopathy of the bilateral lower extremities, are considered in the aggregate.  Johnson v. McDonald, 2013-7104 (Fed. Cir. Aug. 6, 2014).  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted. 

Finally, the Court has held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, the Court recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that in a September 2013 rating decision the RO denied the TDIU issue.  The Veteran was notified of this unfavorable decision and did not file a notice of disagreement.  The Board thus finds that finds that this issue was separately adjudicated and that the Board does not have jurisdiction over the issue.  Since that time period, the record does not separately raise another TDIU claim as a component of the Veteran's service-connected disabilities.

After a review of the entire record, the Board finds that evidence does not support a disability rating in excess of 20 percent for his low back disability.  As the preponderance of the evidence is against the award of even higher or separate ratings, the benefit of the doubt doctrine is not applicable to this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-57.



ORDER

A disability rating in excess of 20 percent for a lumbar spine disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


